DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 11/28/18 are acceptable.

Allowable Subject Matter
Claims 1-22 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a power system including the limitation “a line current sensor between neutral and ground for a first of the plurality of generators: a respective network device operatively coupled to each respective line current sensor; and one or more controllers configured to: receive, from the network devices, respective power flow directions as measured by the line current sensors, and determine a potential location of a power fault based on the respective power flow directions at each respective line current sensor and the line current sensor between neutral and ground“ in addition to other limitations recited therein.



Claim 18 is allowed because the prior art of record fails to disclose or suggest a non-transitory computer-readable storage medium having instruction embodied in a power system including the limitation “receiving a first value of current flow from a first current sensor installed on a first bus of the power system, wherein the first current sensor is between neutral and ground: receiving a second value of current flow from a second current sensor installed on a second bus of the power system; determining a first direction of power flow in the first current sensor using the first value of current flow “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838